Citation Nr: 1620753	
Decision Date: 05/23/16    Archive Date: 06/02/16

DOCKET NO.  09-47 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1.  Entitlement to a rating in excess of 20 percent prior to July 22, 2013, and in excess of 30 percent thereafter for right ankle disability.

2.  Entitlement to an extraschedular rating for right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1964 to March 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

This matter was previously before the Board in June 2013, at which time it was remanded for further development.  It is now returned to the Board.

In an August 2013 rating decision, the Appeals Management Center (AMC) awarded a 30 percent rating for the right ankle disability, effective July 22, 2013.  This increase during the appeal did not constitute a full grant of the benefit sought.  Therefore, the Veteran's claim for an increased evaluation for the right ankle disability remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).


FINDINGS OF FACT

1.  For the period prior to July 22, 2013, the Veteran's right ankle disability was manifested by marked limitation of motion, without evidence of ankylosis.

2.  For the period from July 22, 2013, the Veteran's right ankle disability was manifested by plantar flexion between 30 degrees and 40 degrees or ankylosis of the ankle in dorsiflexion between 0 degrees and 10 degrees, but not ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees with abduction, adduction, inversion, or eversion deformity.

3.  The Veteran's right ankle disability has not been shown to warrant an extraschedular evaluation in addition to the schedular rating assigned.



CONCLUSIONS OF LAW

1.  For the period prior to July 22, 2013, the criteria for a rating in excess of 20 percent for a right ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2015).

2.  For the period from July 22, 2013, the criteria for a rating in excess of 30 percent for a right ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5270 (2015).

3.  The criteria for an extraschedular rating for the right ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321(b)(2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§  5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the record shows that the Veteran received 38 U.S.C.A. § 5103(a)-compliant notice in October 2008.

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran was provided VA examinations in October 2008, March 2011, and July 2013.  VA obtained a June 2014 Director of Compensation Service decision concerning extraschedular ratings.

Here, neither the Veteran nor his representative has submitted evidence to rebut the presumption of competence with respect to any VA examiner.  The Board has considered the arguments of the representative as to the competence of the examiner, and finds them meritless.

The Veteran has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Rating

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2015).

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Right Ankle

The Veteran's right ankle disability is rated 20 percent disabling, prior to July 13, 2013, under Diagnostic Code 5271, and 30 percent disabling, since July 13, 2013, under Diagnostic Code 5270.  38 C.F.R. § 4.71a (2015).

Under Diagnostic Code 5270, a 20 percent rating is assigned for ankylosis affecting the ankle in plantar flexion less than 30 degrees.  Ankylosis of the ankle in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees, is to be rated 30 percent disabling.  Ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity, is to be rated 40 percent disabling.  38 C.F.R. § 4.71a (2015).

Under Diagnostic Code 5271, (limited motion of ankle), a 10 percent rating is assigned for moderate limitation of ankle motion.  Marked limitation of ankle motion warrants a 20 percent rating.  38 C.F.R. § 4.71a (2015).  The terms moderate and marked are not defined in the rating schedule and, rather than applying a mechanical formula, VA must evaluate all the evidence in order to ensure that its decisions are equitable and just.  38 C.F.R. § 4.6 (2015). 

Normal range of motion for the ankle is 20 degrees for dorsiflexion and 45 degrees for plantar flexion.  38 C.F.R. § 4.71, Plate II (2015).

In the September 2008 claim for increase, the Veteran indicated that his right ankle disability progressed to the point that his mobility was impaired.

In an October 2008 VA examination, the examiner noted the Veteran had a prior open reduction ankle surgery.  The Veteran did not need assistive aids for walking.  There were no symptoms or incapacitating episodes of arthritis.  The Veteran reported not being able to walk more than a few yards and not being able to stand for more than a few minutes.  There was no report of deformity, giving away, instability, weakness, dislocation subluxation, flare-ups of joint disease, or inflammation.  The Veteran reported stiffness.  Physical examination revealed an antalgic gait with no abnormal weight-bearing.  Range of motion testing revealed dorsiflexion to 5 degrees with pain at 5 degrees, and plantar flexion to 10 degrees with pain at 10 degrees.  There was no additional limitation of motion on repetitive use.  The examiner summarized the general joint condition as bony joint enlargement, with painful movement, but not ankle instability, tendon abnormality, or angulation.  Review of an October 2006 x-ray study showed advanced degenerative changes of the right ankle without fracture seen.  The diagnosis was fracture right ankle status post open reduction with traumatic arthritis.  The VA examiner noted that the Veteran was a truck driver until 2007 and drove for years with a bad right ankle that always bothered him at the end of the day but was currently not employed.

A November 2008 VA treatment record showed continued treatment for right ankle pain with 1+ edema in the right ankle.

In a March 2009 statement, the Veteran reported that his right ankle gives away causing him to lose balance.  In a December 2009 VA Form 9, the Veteran reported frequent episodes of giving away, instability, and weakness.  The Veteran further reported being able to barely lift the right ankle off the floor.

The Veteran was provided a March 2011 VA joints examination to address service connection for the left ankle as secondary to the service-connected right ankle disability.  The Veteran reported use of a cane secondary to right ankle pain that he used for several years.  The Veteran was tender over medial malleolus on his right ankle, with mild edema over his medial and lateral malleoli bilaterally.  The examiner noted limited range of motion of the ankles bilaterally more so on the right.

Review of VA treatment records showed that in November 2009, the Veteran reported sharp pain in the right ankle for over a month.  It was noted that right ankle flexion was to 20 degrees and extension was less than 10 degrees.  A September 2012 X-ray report showed arthritis changes and regional osteoporosis of the right ankle.

In a July 2013 VA examination report, the Veteran reported that he could walk short distances but the right ankle swelled.  He reported limited painful motion and use of a cane.  The Veteran reported flare-ups randomly every week lasting minutes precipitated by "wrong" movements resulting in total limitation of motion.  Range of motion testing revealed plantar flexion to 10 degrees with pain, and right ankle dorsiflexion with no objective evidence of pain.  After repetitive motion testing, there was no additional limitation in range of motion, but there was less movement than normal, pain on movement, swelling, and interference with sitting, standing, and weight-bearing.  There was localized tenderness or pain on palpation of joint/soft tissue of either ankle.  Muscle strength testing and the anterior drawer and talar tilt joint stability tests were normal.  There was ankylosis in plantar flexion less than 30 degrees on the right, in dorsiflexion between 0 to 10 degrees, and in good weight-bearing position.  It was noted that the Veteran has not had total ankle joint replacement.  It was further noted that the Veteran does not have residual signs and or symptoms due to arthroscopic or other ankle surgery.  He reported constant use of a cane.  Review of a September 2012 X-ray showed abnormal right ankle with arthritic changes.  The examiner noted the Veteran last worked as a truck driver in 2007 and had pain while using the clutch.  The Veteran reported right ankle pain on entering and exiting the truck.  He reported that the right ankle swells and stiffens.  The Veteran reported that he worked as a full-time truck driver for 43 years and retired due to age and his job ending.  The examiner indicated that the Veteran could not participate in physical employment secondary to the right ankle disability and that he is at risk for fall injury and for fracture.  The examiner indicated that the Veteran could participate in sedentary employment without limitation.  The examiner further indicated that the right ankle ankylosis with reduced range of motion caused fall risk and imbalance when not walking on even surfaces.

A September 2013 VA treatment record reflects the Veteran reported the ankle swelled often.  Edema was noted in an October 2013 VA treatment record.  An April 2014 VA treatment record notes the Veteran wore boots for ankle support and that he was encouraged to wear ankle support for exercise.  The Veteran reported pain while walking.  A May 2014 VA treatment problem list includes right ankle laxity.  It was noted that the Veteran is not keen on a suggested fusion so the Veteran cannot walk for exercise.

B.  Prior to July 22, 2013

Based on a review of the evidence, the Veteran does not meet the criteria for a rating higher than 20 percent, under Diagnostic Code 5271, prior to July 22, 2013.  The Board notes that the Veteran has been assigned the maximum schedular evaluation under Diagnostic Code 5271 for the period on appeal.  Accordingly, a higher schedular disability rating is not available under this diagnostic code. 

The Board has considered other potentially applicable diagnostic codes.  Diagnostic Code 5270 provides for a higher rating based on ankylosis of the ankle, but the evidence of record indicates that the Veteran has maintained some motion of the right ankle during this period.  Therefore, evaluation under Diagnostic Code 5270 is not warranted because he does not have ankylosis during this period on appeal. 

The Board has also considered a higher rating based under Diagnostic Code 5311 which evaluates impairment affecting Muscle Group XI.  Based on the evidence of record, there is no evidence of a muscle injury.  Indeed, muscle strength testing was normal on VA examination in July 2013.  Rather, the most appropriate rating for the right ankle disability is based on limitation of motion of the ankle joint. 

Accordingly, the preponderance of the evidence is against assignment of a rating in excess of 20 percent for right ankle disability for the period prior to July 22, 2013.  38 C.F.R. § 3.102.


C.  Since July 22, 2013

Based on a review of the evidence, the Veteran does not meet the criteria for a schedular rating higher than 30 percent, under Diagnostic Code 5270, since July 22, 2013.  The Board notes that that July 2013 VA examination report is the earliest evidence of record to confirm ankylosis of the Veteran's right ankle.  Although the Veteran reported difficulty with mobility prior to this examination report, no evidence or degree of ankylosis was identified or quantified prior to this date.  Therefore, the Board concludes that the severity of the Veteran's right ankle disability is consistent with the 30 percent rating assigned.  However, a rating higher than 30 percent for the right ankle disability is not warranted from July 22, 2013, to the present.  There is no evidence of functional limitation of ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees with abduction, adduction, inversion, or eversion deformity.

The Board recognizes that a layperson is competent to describe what comes to him or her through the senses.  See Layno v. Brown, 6 Vet.App. 465 (1994).  The Veteran can assert that his right ankle feels unstable.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the October 2008 VA examiner noted there was no ankle instability, tendon abnormality, or angulation.  Then, joint stability tests were again normal on VA examination in July 2013.  Thus, to the extent that the Veteran asserts that his service-connected right ankle disability is worse than evaluated, the Board points out that the predominant findings on the VA clinical examinations over the years do not establish that he has more severe disability in this respect.  

Accordingly, the preponderance of the evidence is against the assignment of a schedular rating greater than 20 percent prior to July 22, 2013, and a schedular rating greater than 30 percent since July 22, 2013, and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board points out that although the VA examiner noted that the right ankle disorder would prevent further physical employment, the examiner did not suggest that the disorder prevented employment in general, or otherwise address other forms of employment, such as sedentary employment.  In addition, the Veteran himself does not contend that the ankle disorder has rendered him unemployable, and he acknowledged that he stopped working because he retired in light of his age.  Given the above, the Board finds that the matter of entitlement to a total disability rating based on individual unemployability has not been raised by the record.


D.  Extraschedular

The Board has also considered whether the Veteran is entitled to an extraschedular rating for the right ankle disability.  The governing norm in such exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (2015).

The first step is to determine whether the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.

In June 2013, the Board referred the claim to Director of the VA Compensation Service (Director) for consideration of the assignment of an extra-schedular rating.  38 C.F.R. § 3.321(b)(1) (2015).  

In a June 2014 administrative decision, the Director denied the Veteran's claim of entitlement to extra-schedular evaluation for the service-connected right ankle disability in accordance with 38 C.F.R. § 3.321(b)(1).  In that decision, the Director noted evidence showing that the Veteran is capable of employment in the sedentary environment and that he retired due to age.  The Board recognizes that the Director's decision is not evidence, but, rather  the de facto AOJ decision, and the Board must conduct de novo review of this decision.  Wages v. McDonald, 27 Vet. App. 233, 238-39 (2015) (holding that the Board conducts de novo review of the Director's decision denying extraschedular consideration).  The Board has jurisdiction to review the entirety of the Director's decision denying or granting an extraschedular rating and may assign an extraschedular rating when appropriate.  Kuppamala v. McDonald, 27 Vet. App. 447 (2015).

In this case, the Board finds that the rating criteria for the musculoskeletal system reasonably describe virtually all aspects of the Veteran's disability level and symptomatology associated with the right ankle disorder.  The evidence shows that the right ankle disorder involves pain, edema, swelling, and an antalgic gait.  Although those symptoms are not specifically mentioned in the rating criteria, they are considered part of the rating criteria through 38 C.F.R. §§ 4.40 and 4.45, which require including consideration of functional loss to orthopedic disorders that are rated based on limitation of motion.  That functional loss specifically includes factors such as pain and incoordination, which in the Board's opinion encompasses the Veteran's symptoms of pain, swelling, edema and antalgic gait.  For those symptoms, then, which represent the majority of the complaints, the Board finds that the rating schedule contemplate their inclusion when assigning a rating.  The Board points out that the mere fact that the Veteran is receiving the highest applicable schedular rating available for limitation of motion short of ankylosis does not mean that he is entitled to an extraschedular evaluation.    

The Veteran's right ankle disorder is also manifested by some limited evidence of laxity, by the use of assistive devices (namely, a cane), by a history of experiencing pain when using a clutch in his last job as a truck driver, and by evidence of interference with employment in that the most recent examiner noted that the Veteran could not perform physical employment because of the ankle disorder.  The Board notes that the use of an assistive device is contemplates by the factor of functional impairment, previously discussed, of incoordination.  It is also conceivably contemplated by the previously discussed factor of pain.  Consequently, the Board finds that the use of the assistive device does not establish entitlement to an extraschedular evaluation.

As to laxity in the ankle, that symptom is not contemplated by the rating schedule.  The rating schedule speaks to limitation in range of motion, and not to instability.  However, the evidence of laxity in the record is inconsistent.  In fact, on almost every occasion where stability in the ankle was tested, there was no instability, including on the last examination.  The Board therefore finds that the infrequent references to laxity are not sufficient to establish, along with the other symptoms, that an evaluation higher than 20 or 30 percent (depending on the period of the appeal at issue) on an extraschedular basis would be warranted.

As to the evidence of interference with employment, this is not specifically contemplated in the rating criteria.  The Board points out, however, that the pain experienced by the Veteran when using the clutch at his last job is something that is contemplated by the rating criteria.  In any event, the record shows that the pain clearly did not interfere to any significant extent with his occupation, as he maintained his occupation for more than four decades before retiring for non-medical reasons.  Similarly, although the examiner found that the ankle disorder restricted the Veteran's ability to now engage in physical occupations, the examiner did not suggest that more sedentary occupations would be affected by the ankle disorder.  Given the above, the Board finds that the effects of the ankle disorder on employment are not so significant, even when considered in conjunction with the other symptoms associated with the disorder, as to establish entitlement to an extraschedular evaluation in excess of 20 or 30 percent.

In sum, virtually all of the manifestations of the right ankle disorder are contemplated either specifically by the rating criteria, or by reference through the regulations pertaining to functional loss.  The few symptoms that are not contemplated by the rating criteria do not cause additional impairment that would establish entitlement to an extraschedular rating higher than the schedular ratings already in effect for the ankle disorder.  The Board points out that merely because a matter warrants referral for extraschedular consideration does not imply that an extraschedular rating higher than the currently assigned schedular rating must be assigned.  Instead, the evidence must show that the combination of symptoms, including those not specifically contemplated by the rating criteria, are significant enough to warrant assignment of an extraschedular evaluation higher than the currently assigned ratings.  That has not been shown in this case.
 
Based on the above, the Board finds that assignment of an extra-schedular evaluation consideration is not warranted.


ORDER

Entitlement to a rating in excess of 20 percent prior to July 22, 2013, and in excess of 30 percent thereafter for a right ankle disability is denied.

Entitlement to an extraschedular rating for a right ankle disability is denied.



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


